                        Case 2:20-cv-00044-TLN-DB Document 12 Filed 06/01/20 Page 1 of 2


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8                            UNITED STATES DISTRICT COURT
                   9                           EASTERN DISTRICT OF CALIFORNIA
                  10

                  11 JACOB SANTOS,                               Case No. 2:20-cv-00044-TLN-DB

                  12              Plaintiff,                     ORDER GRANTING FOURTH
                                                                 STIPULATION TO EXTEND TIME FOR
                  13        v.                                   DEFENDANTS TO RESPOND TO
                                                                 PLAINTIFF’S COMPLAINT
                  14 GREYHOUND LINES, INC.; FIRSTGROUP
                     AMERICA, INC.; and DOES 1-10, Inclusive,
                  15                                             Complaint Filed:   January 6, 2020
                                Defendants.                      Service Date:      January 24, 2020
                  16                                             Response Date:     May 29, 2020
                                                                 New Date:          June 15, 2020
                  17

                  18                                             Trial Date:       None
                                                                 District Judge:   Hon. Troy L. Nunley
                  19                                                               Courtroom 2, Sacramento
                                                                 Magistrate Judge: Hon. Deborah Barnes
                  20                                                               Courtroom 27, Sacramento

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                                Case No. 2:20-cv-00044-TLN-DB
                                      ORDER GRANTING FOURTH STIPULATION TO EXTEND TIME FOR
Proposed Order
Granting Fourth                          DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT
                         Case 2:20-cv-00044-TLN-DB Document 12 Filed 06/01/20 Page 2 of 2


                   1          In light of the parties’ Fourth Stipulation to Extend Time for Defendants to Respond to
                   2 Plaintiff’s Complaint, and good cause appearing, the Court hereby grants the parties’ stipulation

                   3   and ORDERS that defendants Greyhound Lines, Inc. and FirstGroup America, Inc. shall have until
                   4   June 15, 2020 to respond to plaintiff Jacob Santos’ Complaint.
                   5

                   6          IT IS SO ORDERED.
                   7

                   8

                   9   Dated: May 29, 2020
                  10                                                           Troy L. Nunley
                                                                               United States District Judge
                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                  1                Case No. 2:20-cv-00044-TLN-DB
Proposed Order
                                         ORDER GRANTING FOURTH STIPULATION TO EXTEND TIME FOR
Granting Fourth                             DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT
